      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 1 of 9 PageID #:1




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

R. ALEXANDER ACOSTA, Secretary of Labor, )
United States Department of Labor,       )
                                         )
                       Plaintiff,        )
                                         )
                v.                       )
                                         )
DURBINS OF MANTENO, INC.,                )
an Illinois corporation, d/b/a DURBINS;  )               Civil action no.:
TWO-TOMS, INC.,                          )
an Illinois corporation, d/b/a DURBINS;  )
HENRY’S DOD-SONS, INC.,                  )
an Illinois corporation, d/b/a DURBINS;  )
DURBINS OF EVERGREEN, INC.,              )
an Illinois Corporation, d/b/a DURBINS;  )
and THOMAS MCAULIFFE, an individual,     )
                                         )
                       Defendants.       )

                                           COMPLAINT

       Plaintiff, R. ALEXANDER ACOSTA, Secretary of Labor, United States Department of

Labor, brings this action to enjoin and restrain defendants, DURBINS OF MANTENO, INC.,

an Illinois corporation, d/b/a DURBINS; TWO-TOMS, INC., an Illinois corporation, d/b/a

DURBINS; HENRY’S DOD-SONS, INC., an Illinois corporation, d/b/a/ DURBINS;

DURBINS of EVERGREEN, INC., an Illinois corporation, d/b/a DURBINS (collectively

“Corporate Defendants”); and THOMAS MCAULIFFE, an individual, (hereinafter collectively

“defendants”), from violating the provisions of sections 6, 7, 11, and 15(a)(2), of the Fair Labor

Standards Act of 1938, as Amended (29 U.S.C. § 201 et seq.)(hereinafter "the Act"), pursuant to

section 17 of the Act (29 U.S.C. § 217); and to recover unpaid minimum wage and overtime

compensation owing to defendants’ employees together with an equal additional amount as

liquidated damages, pursuant to section 16(c) of the Act (29 U.S.C. § 216(c)).
      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 2 of 9 PageID #:2




                                              I

       Jurisdiction of this action is conferred upon the Court by sections 16(c) and 17 of the Act (29

U.S.C. §§ 216(c) and 217) and 28 U.S.C. § 1345.

                                              II

       (A)     Defendant, DURBINS OF MANTENO, INC. (hereinafter, “DURBINS

MANTENO”) d/b/a DURBINS, at all times hereinafter mentioned, was an Illinois corporation with

an office and a place of business at 183 N. Main Street, Manteno, IL in Kankakee County, within the

jurisdiction of this Court, and is and, at all times hereinafter mentioned, was engaged in operating a

restaurant and in the performance of related types of activities.

       (B)     Defendant, TWO-TOMS, INC. d/b/a DURBINS (hereinafter, “TWO-TOMS”) is

and, at all times hereinafter mentioned, was an Illinois corporation with an office and a place of

business at 5406 W. 79th Street, Burbank, IL in Cook County, within the jurisdiction of this Court,

and is and, at all times hereinafter mentioned, was engaged in operating a restaurant and in the

performance of related types of activities.

       (C)     Defendant, HENRY’S DOD-SONS, INC. (hereinafter “DOD-SONS”) d/b/a

DURBINS is and, at all times hereinafter mentioned, was an Illinois corporation with an office and a

place of business at 10154 S. Roberts Road, Palos Hills, IL in Cook County, within the jurisdiction

of this Court, and is and, at all times hereinafter mentioned, was engaged in operating a restaurant

and in the performance of related types of activities.

       (D)     Defendant, DURBINS OF EVERGREEN, INC. (hereinafter “DURBINS

EVERGREEN”) d/b/a is and, at all times hereinafter mentioned, was an Illinois corporation with an

office and a place of business at 10240 S. Kedzie Ave., Evergreen Park, IL in Cook County, within




                                                   2
      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 3 of 9 PageID #:3




the jurisdiction of this Court, and is and, at all times hereinafter mentioned, was engaged in

operating a restaurant and in the performance of related types of activities.

       (E)     At all times hereinafter mentioned, defendant THOMAS MCAULIFFE, an

individual and owner of the Corporate Defendants, was engaged in business in Kankakee County

and in Cook County, within the jurisdiction of this court. At all times hereinafter mentioned,

THOMAS MCAULIFFE acted directly or indirectly in the interest of the Corporate

Defendants, in relation to their employees, including but not limited to hiring and firing

employees, setting employment and pay practices, authorizing employees’ requests for additional

hours, responding to employees’ concerns, setting hours of operation, directly supervising

restaurant managers and head cooks, overseeing work performance, and managing administrative

matters, and is an employer within the meaning of section 3(d) of the Act (29 U.S.C. §203(d)).

                                              III

       TWO-TOMS, is and, at all times hereinafter mentioned, was engaged in related activities

performed through unified operation or common control for a common business purpose, and is and,

at all times hereinafter mentioned, was an enterprise within the meaning of section 3(r) of the Act

(29 U.S.C. §203(r)).

                                              IV

       TWO-TOMS, is and, at all times hereinafter mentioned, was an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1)(A) of

the Act (29 U.S.C. § 203(s)(1)(A)) in that said enterprise at all times hereinafter mentioned had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced




                                                    3
      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 4 of 9 PageID #:4




for commerce by any person and in that said enterprise had an annual gross volume of sales made or

business done of not less than $500,000.

                                             V

       DOD-SONS, is and, at all times hereinafter mentioned, was engaged in related activities

performed through unified operation or common control for a common business purpose, and is and,

at all times hereinafter mentioned, was an enterprise within the meaning of section 3(r) of the Act

(29 U.S.C. §203(r)).

                                             VI

       DOD-SONS, is and, at all times hereinafter mentioned, was an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1)(A) of

the Act (29 U.S.C. § 203(s)(1)(A)) in that said enterprise at all times hereinafter mentioned had

employees engaged in commerce or in the production of goods for commerce, or employees

handling, selling, or otherwise working on goods or materials that have been moved in or produced

for commerce by any person and in that said enterprise had an annual gross volume of sales made or

business done of not less than $500,000.

                                             VII

       The Corporate Defendants are, and, at all times hereinafter mentioned, were engaged in

related activities performed through unified operation or common control for a common business

purpose, and, at all times hereinafter mentioned, constituted a single enterprise within the meaning

of section 3(r) of the Act, 28 U.S.C. § 203(r). Among other things, THOMAS MCAULIFFE

controlled the Corporate Defendants by making unified operational decisions and setting similar pay

and recordkeeping policies and practices for the Corporate Defendants, for a common business

purpose of operating and managing pizza restaurants and pubs. Furthermore, payroll and tax



                                                  4
      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 5 of 9 PageID #:5




services for the Corporate Defendants were centralized with the same accountant and the Corporate

Defendants shared a menu and a website, effectively advertising for one another.

                                             VIII

       The Corporate Defendants are, and, at all times hereinafter mentioned, constituted a single

enterprise engaged in commerce or in the production of goods for commerce within the meaning of

section 3(s)(1)(A) of the Act in that said enterprise at all times hereinafter mentioned had employees

engaged in commerce or in the production of goods for commerce, or employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced for commerce by

any person and in that said enterprise had an annual gross volume of sales made or business done of

not less than $500,000.

                                             IX

       Defendants DURBINS MANTENO and THOMAS MCAULIFFE repeatedly and

willfully violated the provisions of sections 6 and 15(a)(2) of the Act (29 U.S.C. §§ 206 and

215(a)(2)) by paying employees wages at a rate of less than $7.25 per hour, in workweeks when

said employees were engaged in commerce and in the production of goods for commerce or were

employed in an enterprise engaged in commerce or in the production of goods for commerce,

within the meaning of the Act, as aforesaid, in that said employees were not paid wages for hours

worked in certain workweeks. Specifically, some employees were not paid wages for their final

weeks of work.

                                             X

       Defendants repeatedly and willfully violated the provisions of sections 7 and 15(a)(2) of the

Act (29 U.S.C. §§ 207 and 215(a)(2)), by employing employees who in workweeks were engaged in

commerce or in the production of goods for commerce, or who were employed in an enterprise



                                                  5
       Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 6 of 9 PageID #:6




engaged in commerce or in the production of goods for commerce, within the meaning of the Act, as

aforesaid, for workweeks longer than forty (40) hours without compensating said employees for their

employment in excess of forty (40) hours per week during such workweeks at rates not less than one

and one-half times the regular rate at which they were employed. Specifically, employees who

worked over forty (40) hours in a workweek were paid their regular rate for such hours worked or

not paid at all for said hours.

                                               XI

        During the period since October 31, 2015, defendants repeatedly and willfully violated the

provisions of the Act as set forth above. A judgment which enjoins and restrains such violations and

includes the restraint of any withholding of payment of unpaid minimum wage and overtime

compensation found by the court to be due to present and former employees under the Act is

expressly authorized by section 17 of the Act (29 U.S.C. §217).

                                               XII

        Defendants, employers subject to the provisions of the FLSA, repeatedly and willfully

violated the provisions of sections 11(c) and 15(a)(5) of the FLSA (29 U.S.C. §§ 211(c) and

215(a)(5)) in that they failed to make, keep, and preserve adequate and accurate records of

employees and the wages, hours, and other conditions and practices of employment maintained

by them as prescribed by regulations duly issued pursuant to authority granted in the FLSA and

found in 29 C.F.R. 516, in that records fail to show adequately and accurately, among other

things, employee(s) date(s) of birth, the hours worked each workday and the total hours worked

each workweek with respect to employees, total daily or weekly straight-time earnings or wages

due, hourly rates of pay for workweeks in which overtime compensation is due, total premium




                                                6
      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 7 of 9 PageID #:7




pay for overtime hours, total wages paid each pay period, cash wages paid each pay period, and

date of payment and pay period.

                                               XIII

       During the period since October 31, 2015, defendants have repeatedly and willfully violated

the provisions of the Act as set forth above. A judgment which enjoins and restrains such violations

is expressly authorized by section 17 of the Act (29 U.S.C. § 217).

       WHEREFORE, cause having been shown, plaintiff prays for judgment against defendants

as follows:

       A.      For an Order pursuant to section 17 of the Act (29 U.S.C. §217), permanently

enjoining and restraining the defendants, their officers, agents servants, employees, and those

persons in active concert or participation with them from prospectively violating the Act; and

       B.      For an Order:

               1.      pursuant to section 16(c) of the Act (29 U.S.C. §216(c)), finding defendants

DURBINS MANTENO and THOMAS MCAULLIFE liable for unpaid minimum wage

compensation due employees and defendants DURBINS MANTENO, TWO-TOMS, DOD-SONS,

DURBINS EVERGREEN, and THOMAS MCAULLIFE liable for overtime compensation due

employees, and for liquidated damages equal in amount to the unpaid compensation found due their

employees listed in the attached Exhibit A (additional back wages and liquidated damages may be

owed to certain employees presently unknown to plaintiff for the period covered by this complaint);

or, in the event liquidated damages are not awarded,

               2.      pursuant to section 17 of the Act (29 U.S.C. §217), enjoining and restraining

the defendants, their officers, agents, servants, employees, and those persons in active concert or

participation with defendants, from withholding payment of unpaid minimum wage and overtime



                                                 7
      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 8 of 9 PageID #:8




compensation found to be due their employees and pre-judgment interest computed at the

underpayment rate established by the Secretary of the Treasury, pursuant to 26 U.S.C. § 6621;

               3.     pursuant to sections 11 and 17 of the Act (29 U.S.C. §§ 211 and 217),

enjoining and restraining the defendants, their officers, agents, servants, employees, and those

persons in active concert or participation with defendants, from failing to make, keep, and preserve

adequate and accurate records of employees and the wages, hours, and other conditions and practices

of employment maintained by them.

       C.      For an Order awarding plaintiff the costs of this action; and

       D.      For an Order granting such other and further relief as may be necessary and

appropriate.

                                                     KATE S. O’SCANNLAIN
                                                     Solicitor of Labor

                                                     CHRISTINE Z. HERI
                                                     Regional Solicitor

P.O. ADDRESS:                                        ___/Catherine Seidelman___
                                                     CATHERINE SEIDLEMAN
Office of the Solicitor
U.S. Department of Labor
230 S. Dearborn St., Room 844
Chicago, Illinois 60604                              Attorneys for
                                                     R. ALEXANDER ACOSTA,
Telephone No.: 312.353.4995                          Secretary of Labor, United States
E-mail: Seidelman.catherine@dol.gov                  Department of Labor, Plaintiff




                                                 8
      Case: 1:19-cv-01653 Document #: 1 Filed: 03/08/19 Page 9 of 9 PageID #:9




EXHIBIT A

DURBINS MANTENO

Jason Bushman
Charles Drajin
Edwin Izaguirre
John Kennerk
Jeremy McNeil
Erika Norwick
Terri Peterson
Danielle Turner
Lauren Zell

TWO-TOMS

Gildardo (last name unknown)
Caili Arnold
Dan Bergman
Gary Coon
Jose Johan Meza Brianes
Jim Oskvarek

DOD-SONS

Armando Cortez
Raul Hernandez
Sergio Munoz Avila
Juan Nieves
Ignacio Salas Garcia
Jorge Vazquez

DURBINS EVERGREEN

Anselmo Mora
Jose Paniagua




                                         9
